DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                         LUZ ZARITZA CEBALLOS,
                                Appellant,

                                         v.

                          FREDERICO BARRETO,
                               Appellee.

                                  No. 4D22-104

                                  [April 13, 2022]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Karen M. Miller, Judge; L.T. Case
No. 50-2018DR005148-XXXX-MB.

   Marisol Cruz of Cruz Legal, P.A., Miami, and Yvette Reyes of Reyes
Miller, P.L., Boca Raton, for appellant.

   No brief filed for appellee.

PER CURIAM.

   Appellant, the mother, appeals a post-dissolution order, arguing in part
that the trial court denied her due process when granting appellee, the
father, relief by modifying the time-sharing terms of the parties’ parenting
plan without sufficient notice, pleading, or evidence. We agree and reverse
that portion of the order. Schot v. Schot, 273 So. 3d 48, 51 (Fla. 4th DCA
2019) (“A trial court violates due process and reversibly errs when it
awards relief not sought by the pleadings.”). However, we affirm on all
other points.

     The parties’ 2018 divorce judgment incorporated a parenting plan to
address time-sharing with their two-year-old daughter in which they
agreed to a weekly rotating schedule with a weekend exchange. The
mother lived in Doral, Florida, at the time, and the father lived in the Palm
Beach Gardens marital home. The plan provided that when the child
begins to attend school, the parties “shall attempt to agree on the school
at least 6 months prior to registration.” If they were unable to agree, then
“in no event will the location of any school she attends be more than 50
(fifty) miles from the former marital residence . . . Palm Beach Gardens, FL
33410.”

   The mother filed a motion to enforce the above provision and to hold
the father in contempt, alleging that he unilaterally enrolled the child at a
specific school near the former marital residence. The father filed a motion
to approve the child’s enrollment in that school as compliant with the
plan’s terms. Neither motion sought to modify time-sharing.

   After the motions were scheduled for hearing, the father filed a petition
to modify the final judgment and the time-sharing terms to address
educational issues. Although the father’s petition to modify time-sharing
was pending when the parties appeared before the trial court to address
the two scheduled motions, all understood that “modification” was not the
purpose of that hearing. As stated, the father did not request that relief
within his motion to approve the specific school and the parties did not
present evidence on modifying time-sharing.

    During the evidentiary hearing on the scheduled motions for contempt
and to approve the school, the trial court heard evidence that the mother
lived about eighty miles from the marital home, the child was excessively
absent from school during the mother’s time-sharing, and the child was
failing kindergarten.

   After approving the father’s selected school and denying the mother’s
motion for contempt, the trial court order reached the issue of time-
sharing, stating: “Unless otherwise agreed,” the child shall reside with the
father in Palm Beach Gardens during the school week with the parties
agreeing on temporary weekend time-sharing for the mother, pending the
remainder of the school year or resolution of the father’s modification
petition.

   We reverse the portion of the order that modified the mother’s time-
sharing because it exceeded the scope of the hearing, thereby denying the
mother due process. See Hernandez v. Hernandez, 47 Fla. L. Weekly D601
(Fla. 4th DCA Mar. 9, 2022) (“Granting unrequested relief absent proper
notice is a violation of due process.”) (quoting Romero v. Brabham, 300 So.
3d 665, 668 (Fla. 4th DCA 2020)); Schot, 273 So. 3d at 50-51 (reversing
modifications, deletions, and additions to parties’ time-sharing
arrangement “that were neither pled nor proven”).

   We recognize that there are emergency situations that permit the trial
court to temporarily modify time-sharing in post-dissolution cases pending
modification hearings, but this was not argued below or on appeal, nor
most importantly, noticed for the hearing. Echezarreta v. Echezaretta, 944

                                     2
So. 2d 1169, 1170 (Fla. 3d DCA 2006); Bini v. Bini, 828 So. 2d 470, 472-
73 (Fla. 5th DCA 2002).

   Consequently, we reverse that portion of the order that reached the
time-sharing issue and thus exceeded the scope of the hearing. We
remand for the trial court to strike that provision.

   Affirmed in part, reversed in part, and remanded.

WARNER, GROSS and LEVINE, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    3